PER CURIAM.
This is a motion for an appeal from a judgment in the amount of $225 for damages to standing timber. The basic question involved was the location of a boundary line between the lands of appellant and appellee.
There were admitted discrepancies in the deeds of the parties and substantial evidence was introduced concerning the proper boundary line. We can find no sufficient ground to overturn the finding of the jury •on the issue of fact determined.
The motion for appeal is denied and the judgment stands affirmed.